Exhibit 10.4

ASSET PURCHASE AGREEMENT

          THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is entered into this
September 6, 2011 (the “Effective Date”), by and among Medtronic, Inc., a
Minnesota corporation (“Medtronic”), Medtronic VidaMed, Inc., a Delaware
corporation and wholly-owned subsidiary of Medtronic (“VidaMed”), and Urologix,
Inc., a Minnesota corporation (“Urologix”). Medtronic and VidaMed (collectively
referred to herein as “Medtronic”) and Urologix may each be referred to in this
Agreement individually as a “Party” and collectively as the “Parties.”

RECITALS:

          A.          The Parties are entering into a License Agreement of even
date herewith (the “License Agreement”) and certain Sublicense Agreements of
even date herewith under which Medtronic is granting to Urologix licenses and
sublicenses to certain intellectual property rights to manufacture, market and
distribute the Products in the Field of Use pursuant to the terms and conditions
of the License Agreement and Sublicense Agreements, as applicable;

          B.          In order to facilitate the transition of the Prostiva
Business to Urologix, Medtronic desires to sell to Urologix, and Urologix
desires to purchase from Medtronic, certain tangible assets of Medtronic used in
the Prostiva Business pursuant to the terms and conditions of this Agreement;

          C.          In addition, the Parties are simultaneously entering into
a Transition Services and Supply Agreement (“TSSA”) and an Acquisition Option
Agreement, subject to the terms and conditions set forth therein.

          D.          Terms used herein and not otherwise defined have the
meaning given such term in the License Agreement.

          NOW, THEREFORE, in consideration of the premises, the mutual covenants
and agreements contained in this Agreement and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:

ARTICLE 1

PURCHASE OF ASSETS

          1.1)     Purchase Price. Subject to the conditions set forth herein,
Medtronic shall sell to Urologix and Urologix shall purchase from Medtronic the
Assets (as defined below) for an aggregate purchase price of $147,000 (the
“Purchase Price”), payable on the later of (i) the twelve (12) month anniversary
of the Effective Date, or (ii) the Closing Date, by wire transfer to a bank
account designated by Medtronic.

          1.2)     Assets. Upon the terms and subject to the conditions set
forth in this Agreement, at Closing, Medtronic agrees to assign, sell, transfer,
convey, and deliver to Urologix, and Urologix agrees to purchase and assume from
Medtronic, the assets described on Exhibit A (the “Assets”).

1

--------------------------------------------------------------------------------



          1.3)     Excluded Assets. Urologix and Medtronic agree that no other
assets (whether related to the Prostiva Business or otherwise) are being sold by
Medtronic to Urologix hereunder.

          1.4)     Assumption of Liabilities. In connection with the acquisition
of the Assets, Urologix shall not assume any debt, expense, liability, contract
or obligation related to Medtronic’s ownership of the Assets prior to the
Closing Date. All expenses, liabilities and obligations related to the ownership
of the Assets arising on or after the Closing Date are assumed by and shall be
the responsibility of Urologix. For the avoidance of doubt, Urologix
acknowledges and agrees that all fees, costs and expenses related to the
transportation of the Assets following the Closing shall be the responsibility
of, and paid by, Urologix.

ARTICLE 2

CLOSING

          2.1)     Closing. The consummation of the transaction contemplated by
this Agreement (the “Closing”) shall take place as soon as practicable after the
date upon which US Regulatory Transfer (as defined in the TSSA) occurs (the
“Closing Date”), at such location as the Parties may agree.

          2.2)     Termination. In the event the License Agreement is terminated
prior to the Closing, this Agreement will automatically terminate.

ARTICLE 3

LIMITED REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION

          3.1)     Representations and Warranties of VidaMed and Medtronic.
VidaMed and Medtronic, jointly and severally, represent and warrant to Urologix
that the following representations and warranties are true and correct as of the
Effective Date and shall be true and correct as of the Closing Date: (a)
Medtronic and VidaMed own all of the Assets free and clear of all liens,
security interests, call restrictions, options, charges, claims, commitments or
encumbrances whatsoever; and (b) Medtronic and VidaMed have all requisite
corporate power and authority to transfer the Assets on the Closing without
requiring the consent or approval of any other person.

          3.2)     Representations and Warranties of Urologix. Urologix
represents and warrants to Medtronic and VidaMed that the following
representation and warranty is true and correct as of the Effective Date and
shall be true and correct as of the Closing Date: Urologix has all requisite
corporate power and authority to accept the Assets and to pay the Purchase Price
on the Closing without requiring the consent or approval of any other person.

2

--------------------------------------------------------------------------------



              3.3)     DISCLAIMER. EXCEPT FOR THE EXPRESS WARRANTIES SET FORTH
IN THIS ARTICLE 3, MEDTRONIC AND VIDAMED DO NOT MAKE ANY REPRESENTATION OR GRANT
ANY WARRANTY, EXPRESS OR IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW, BY
STATUTE OR OTHERWISE, AND MEDTRONIC SPECIFICALLY DISCLAIMS ANY OTHER WARRANTIES,
WHETHER WRITTEN OR ORAL, OR EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF
QUALITY, MERCHANTABILITY OR FITNESS FOR A PARTICULAR USE OR PURPOSE, OR ANY
WARRANTY RELATED TO INTELLECTUAL PROPERTY, WITH RESPECT TO THE ASSETS.

 

 

 

3.4)     Indemnification.

 

 

 

          (a)          Medtronic shall indemnify Urologix, and any other
Urologix Indemnitees, and defend and save each of them harmless, from and
against any and Losses in connection with any and all Third Party Claims to the
extent arising from or occurring as a result of the breach by Medtronic of any
representation or warranty made under this Agreement.

 

 

 

          (b)          Urologix shall indemnify Medtronic, and any other
Medtronic Indemnitees, and defend and save each of them harmless, from and
against any and Losses in connection with any and all Third Party Claims to the
extent arising from or occurring as a result of the breach by Urologix of any
representation or warranty made under this Agreement.

 

 

 

          (c)          Other than the equitable relief described in Section 4.12
hereof, indemnification pursuant to this Article 3 shall be a party’s sole
remedy for Third Party Claims arising hereunder.

 

 

 

          (d)          With respect to any Third Party Claim for which both
parties have an obligation to indemnify the other pursuant to this Article 3,
the provisions set forth in Section 8.3 of the License Agreement (Contribution)
shall be incorporated herein by reference and shall apply.

 

 

 

          (e)          The procedures for indemnification set forth in Section
8.4 of the License Agreement (Procedure of Indemnification) shall be
incorporated herein by reference and shall apply to any indemnification claims
under this Article 3.

 

 

 

          (f)          All claims arising under Article 3 of this Agreement,
including but not limited to, direct claims and indemnification for Third Party
Claims, are subject to the exclusions and limitations set forth in Section 8.6
of the License Agreement and shall be incorporated herein by reference;
provided, however, that claims for a breach of the representations and
warranties contained herein shall be subject to the limitations of Section 8.6.2
of the License Agreement, and the time limit for making a claim under Section
8.6.3 shall be twelve (12) months after the Closing Date.

3

--------------------------------------------------------------------------------



ARTICLE 4

MISCELLANEOUS

          4.1)     Further Assurances. On or after the date hereof, including
after the Acquisition Closing, upon request by any other party, Urologix,
VidaMed, and Medtronic will execute,

acknowledge and deliver, or will cause to be done, executed, acknowledged and
delivered, all such further acts, deeds, assignments, transfers, conveyances,
powers of attorney and assurances that may be reasonably required or necessary
in order to carry out the intent of this Agreement. Without limiting the
foregoing, Medtronic and VidaMed will provide direction and authorization
letters to third parties as necessary to confirm Urologix’ authorized use prior
to the Closing.

          4.2)     Complete Agreement. The Exhibits to this Agreement shall be
construed as an integral part of this Agreement to the same extent as if they
had been set forth verbatim herein. This Agreement and Exhibits hereto,
constitute the entire agreement between the parties hereto with respect to the
subject matters hereof and thereof and supersede all prior agreements whether
written or oral relating hereto.

          4.3)     Waiver, Discharge, Amendment, Etc. The failure of any party
hereto to enforce at any time any of the provisions of this Agreement, despite a
failure of any condition to such party’s closing obligations to occur, shall
not, absent an express written waiver signed by the party making such waiver
specifying the provision being waived, be construed to be a waiver of any such
provision, nor in any way to affect the validity of this Agreement or any part
thereof or the right of the party thereafter to enforce each and every such
provision. No waiver of any breach of this Agreement shall be held to be a
waiver of any other or subsequent breach. This Agreement may be amended by
Medtronic and Urologix. Any amendment to this Agreement shall be in writing and
signed by Medtronic and Urologix.

          4.4)     Notices. All notices or other communications to a party
required or permitted hereunder shall be in writing and shall be delivered
personally or by fax (receipt confirmed) or shall be sent by a reputable express
delivery service or by certified mail, postage prepaid with return receipt
requested, addressed as follows:

 

 

 

 

if to Medtronic or VidaMed to:

 

 

 

 

Medtronic, Inc.

 

 

World Headquarters

 

 

710 Medtronic Parkway

 

 

Minneapolis, Minnesota 55432-5604

 

 

 

 

 

with separate copies thereof addressed to:

 

 

 

 

 

Attention: Vice President, Corporate Development

 

 

Facsimile: (763) 505-2545

 

 

 

 

 

and to:

 

 

 

 

 

Attention: Senior Vice President, General Counsel and Secretary

 

 

Facsimile: (763) 572-5459

 

 

 


4

--------------------------------------------------------------------------------



with separate copies thereof addressed to:

if to Urologix to:

Urologix, Inc.
14405 21st Avenue North
Minneapolis, MN 55447
Attention: Greg Fluet
FAX (763) 475-1443

with copy to:

Lindquist & Vennum P.L.L.P.
4200 IDS Center
80 South Eighth Street
Minneapolis, MN 55402
Attention: Charles P. Moorse, Esq.
Barbara Rummel, Esq.
FAX (612) 371-3207

          Any party may change the above specified recipient and/or mailing
address by notice to the other party given in the manner herein prescribed. All
notices shall be deemed given on the day when actually delivered as provided
above (if delivered personally or by fax) or on the day shown on the return
receipt (if delivered by mail or delivery service).

          4.5)     Public Announcement. Neither Party will, and the Parties will
not permit any of their respective Affiliates, representatives or advisors to,
issue or cause the publication of any press release, or announcements to
customers or vendors of such Party or other third parties, related to the
transactions contemplated by this Agreement or any of the Related Agreements,
without the prior written consent of the other Party, provided that either Party
may issue a press release or make a filing required under the rules and
regulations of the Securities and Exchange Commission as it deems necessary in
its discretion so long as it provides the other Party an opportunity to review
and comment on the proposed disclosure and seeks confidential treatment to the
extent permitted by the SEC.

          4.6)     Expenses. Medtronic, VidaMed and Urologix shall each pay
their own expenses incident to this Agreement and the preparation for, and
consummation of, the transactions provided for herein.

          4.7)     Governing Law. The formation, legality, validity,
enforceability and interpretation of this Agreement shall be governed by the
laws of the State of Minnesota, without giving effect to the principles of
conflict of laws.

5

--------------------------------------------------------------------------------



          4.8)     Assignment; Change of Control. For purposes of this Section
4.8 only, Medtronic and VidaMed shall be collectively referred to as one Party,
and Urologix shall be referred to as a Party. This Agreement will be binding
upon and will inure to the benefit of each Party and each Party’s respective
transferees, successors and assigns. Neither Party shall assign or transfer this
Agreement to a third party without the prior written consent of the other Party
as applicable. Notwithstanding the foregoing, neither Party shall be required to
obtain the prior written consent of the other Party in the event of a Change in
Control of such Party, provided that the acquiror(s) assumes the acquired
Party’s obligations hereunder after such Change of Control. For the purposes of
this paragraph, “Change in Control” means (a) a merger or consolidation of
Urologix, on the one hand, or of Medtronic, Inc. or of Medtronic’s
Neuromodulation Business Unit, on the other hand, (b) a transaction or series of
related transactions in which a third party, together with its Affiliates,
becomes the beneficial owner of fifty percent (50%) or more of the combined
voting power of the outstanding securities of Urologix, on the one hand, or of
Medtronic, Inc. or of Medtronic’s Neuromodulation Business Unit, on the other
hand, or (c) the sale of all or substantially all of the assets of Urologix, on
the one hand, or of Medtronic’s Neuromodulation Business Unit on the other hand.
Any attempted assignment in contravention of this Section 4.8 will be null and
void.

          4.9)     Titles and Headings; Construction. The titles and headings to
the Articles and Sections herein are inserted for the convenience of reference
only and are not intended to be a part of or to affect the meaning or
interpretation of this Agreement. This Agreement shall be construed without
regard to any presumption or other rule requiring construction hereof against
the party causing this Agreement to be drafted.

          4.10)     Benefit. Nothing in this Agreement, expressed or implied, is
intended to confer on any person other than the parties hereto or their
respective successors or assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement.

          4.11)     Counterparts. This Agreement may be executed in any number
of counterparts, each of which shall be deemed as original and all of which
together shall constitute one instrument.

          4.12)     Remedies. The Parties agree that each Party has the right to
seek equitable remedies, including specific performance and enforcement of this
Agreement by injunction issued against the other Party, it being understood that
both damages and equitable remedies will be proper modes of relief and are not
to be considered as alternative remedies.

[signature page follows]






6

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, each of the Parties hereto has caused this Asset
Purchase Agreement to be executed, in the manner appropriate to each, as of the
Effective Date.

 

 

 

 

 

 

 

MEDTRONIC, INC.

 

UROLOGIX, INC.

 

 

 

 

By:

/s/ Thomas M. Tefft

 

 

By:

/s/ Stryker Warren Jr.

 

 

 

 

 

 

Name: Thomas M. Tefft

 

 

Name: Stryker Warren Jr.,

 

 

 

 

 

Title: Senior Vice President & President, Neuromodulation

 

 

Title: Chief Executive Officer

 

 

 

 

MEDTRONIC VIDAMED, INC.

 

 

 

 

 

 

By:

/s/ Thomas M. Tefft

 

 

 

 

 

 

 

 

Name: Thomas M. Tefft

 

 

 

 

 

 

 

Title: President

 

 


--------------------------------------------------------------------------------





[The following exhibit is omitted from the copy of this agreement as filed with
the Securities and Exchange Commission, but will be furnished supplementally by
Urologix, Inc. to the Commission upon request:

 

Exhibit A – Assets

 

Exhibit A lists tangible embodiments of certain intellectual property and
certain equipment, tooling and fixtures required for the manufacture of Prostiva
products.]



--------------------------------------------------------------------------------